UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7454


JOSHUA MITCH JOHNSON,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON, Director of the Virginia Department of
Corrections; JOHN JABE, Deputy Director of the Virginia
Department   of    Corrections;   GARY  BASS,   Chief   of
Classification of the Virginia Department of Corrections;
DORIS L. EWING, former Senior Manager for Courts and Legal
Services for the Virginia Department of Corrections; WENDY
K. BROWN, Senior Manager for Courts and Legal Services for
the Virginia Department of Corrections,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00207-gec-mfu)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Mitch Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joshua   Mitch   Johnson       appeals   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).     We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        Johnson v. Johnson, No. 7:09-cv-

00207-gec-mfu (W.D. Va. July 27, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2